Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Grace Fishel on 7/21/2021.
The application has been amended as follows: 

In the claims
Claim 1,
A multi use traffic warning and shelter apparatus comprising:
		a shelter volume delimiting component, the shelter volume delimiting component having a docking location and the shelter volume delimiting component being disposed between a collapsed condition in which the shelter volume delimiting component delimits a nominal  volume and a shelter providing condition in which the shelter volume delimiting component delimits a shelter volume that is greater than the nominal volume delimited by the shelter volume delimiting component in its collapsed condition; and 
		an indicia component, the indicia component having indicia and an anchor point, the indicia component being selectively deployable between a docket disposition in which the anchor point of the indicia component is operable connected to the docking location of the shelter volume delimiting component and a remote disposition in which the anchor point of the indicia component is spaced from the docking location of the which is secured to the shelter volume delimiting component underlying the indicia component and configured to remain in place when the indicia component is in its remote disposition, the indicia component including a display mounting structure for maintaining the indicia component in a display condition when the indicia component is in its remote disposition, wherein, in the display condition of the indicia component, the indicia on the indicia component can be seen, and the shelter volume delimiting components being operable to remain in its shelter providing condition when the indicia component is in its remote disposition; and,
		a Indicia component and including a car jack compatible contact tube for powering the light from a vehicle through a D.C. adapter.

Claim 2,
The multi use traffic warning and shelter apparatus according to claim 1 wherein the indicia component forms an elements deterrent surface of the shelter volume delimiting component when the indicia component is deployed in its docket disposition whereby the indicia component deters the encroachment of outside elements such as water, mud, debris into the shelter volume delimiting component.
 
Claim 10,
The multi use traffic warning and shelter apparatus according to claim 1 wherein a light source is in a curved roof region of the shelter volume delimiting component. 

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stay behind 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
Upon further consideration of the claims and prior art of record, the claims are deemed unobvious and allowable.
the primary reason for the allowance of the claims is the inclusion of the combination of “a collapsible shelter including a removable indicia component having an anchor point, a stay behind covering; a light source having the structural limitations as recited in the claims. Examiner believes that it will not be obvious to one of ordinary skill in the art to modify the prior art of record to reach applicant’s claimed invention without impermissible hindsight.
Although the prior art of record teaches the various pieces that together would form the claimed multi use traffic warning and shelter apparatus, examiner believes it would not be obvious to put the pieces together without relying on hindsight. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        7/23/2021